In an action for divorce, plaintiff husband appeals (1) from an order of the Supreme Court, Richmond County (Kuffner, J.), dated July 26, 1984, which, inter alia, vacated a prior judgment of divorce dated July 16, 1984 and granted defendant wife’s motion for a new trial, and (2) as limited by his brief, from stated portions of a judgment of the same court (McBrien, J.), dated December 5, 1984 which, after a nonjury trial, inter alia, directed him to pay defendant maintenance in the sum of $200 per week and counsel fees of $4,000. Defendant has filed a notice of cross appeal from said order and judgment.
Cross appeals dismissed as abandoned, without costs or disbursements.
Appeal from the order dated July 26, 1984 dismissed, with*858out costs or disbursements (see, Matter of Aho, 39 NY2d 241, 248). The order is brought up for review on the appeal from the judgment.
Judgment affirmed, insofar as appealed from, without costs or disbursements.
The record indicates that the Trial Judge at the first trial had improperly considered an ex parte conversation with plaintiffs attorney prior to issuing a supplemental order which resolved certain substantive issues involved in that trial (see, Code of Professional Responsibility, DR 7-110; Code of Judicial Conduct, Canon 3 A [4]; cf B. G. Equip. Co. v American Ins. Co., 61 AD2d 247, affd 46 NY2d 811). Accordingly, the court properly granted defendant’s motion for a new trial. Mellen, P. J., Bracken, Brown and Rubin, JJ., concur.